Opinion filed October 27,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00108-CR
                                                    __________
 
                          ANTONIO
PEREZ MARTINEZ, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 277th District Court
 
                                                        Williamson
County, Texas
 
                                                Trial
Court Cause No. 10-546-K277
 

 
M
E M O R A N D U M    O P I N I O N
Antonio
Perez Martinez entered an open plea of guilty to the offense of bail jumping
and failing to appear.  Tex. Penal Code
Ann. § 38.10 (West 2011).  After accepting appellant’s guilty plea, the
trial court sentenced him to confinement in the Institutional Division of the
Texas Department of Criminal Justice for a term of six years.  We dismiss the
appeal.
Appellant’s
court-appointed counsel has filed a motion to withdraw.  The motion is
supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that
the appeal is frivolous.  Counsel has provided appellant with a copy of the
brief and advised appellant of his right to review the record and file a
response to counsel’s brief.  A response has not been filed.[1] 
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 
(Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).  Following the procedures
outlined in Anders and Schulman, we have independently reviewed
the record, and we agree that the appeal is without merit and should be
dismissed.  Schulman, 252 S.W.3d at 409.  
We
note that counsel has the responsibility to advise appellant that he may file a
petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court.  Tex.
R. App. P. 48.4 (“In criminal cases, the attorney representing the
defendant on appeal shall, within five days after the opinion is handed down,
send his client a copy of the opinion and judgment, along with notification of
the defendant’s right to file a pro se petition for discretionary review
under Rule 68.”).  Likewise, this court advises appellant that he may file a
petition for discretionary review pursuant to Tex. R. App. P. 68.
The
motion to withdraw is granted, and the appeal is dismissed.
 
                                                                                                            PER
CURIAM
                                                                                                            
 
October 27, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.




[1]By letter, this court granted appellant thirty days in
which to exercise his right to file a response to counsel’s brief.